Thomas Jamison, a citizen of this County, aged fifty-six years or thereabout, applied in the Spring of the year 1864 to Charles B. Lore, Esq., a member of the bar of this State to prepare a will for him.
On the 26th of May of that year, Mr. Lore proceeded to the residence of Mr. Jamsion in St. Georges Hundred, in order to take his instructions in regard to the disposition which he proposed to make of his estate, and having heard from him these instructions, and taken them down in pencil, he returned to his home in the city of Wilmington, drew out the will in form, and transmitted it to the testator by mail on the 30th of the same month.
On the third of June, 1864, Mr. Lore again proceeded to the residence of the testator and having then and there read over the will to him, in the presence of Eli Biddle and explained its provisions, the testator then executed the will in the presence of Messsr. Lore and Biddle, and they subscribed their names thereto in his presence, as attesting witnesses. The will so executed was then placed in an envelope by the testator and handed to Eli Biddle for safe keeping. The testator died on the 8th of Dec. 1864. After his death, Mr. Biddle delivered the will to Mr. Craven the executor, and they went to the late residence of the testator, and read the will in the presence of his three daughters.
The will was afterward destroyed. The executor then took proceeding before the Register, to have the will established by proof of its execution, and of its contents; and for the latter purpose, he gave in evidence a copy of the original, which, after mature consideration, the Register adjudged to be a true copy of the will that had been destroyed. But the probate of the will being resisted on the ground of the mental incapacity of the testator to make a *Page 119 
valid will, the Register, as he had a right to, has seen fit to send to this court the issue, you are now trying. The meaning of that issue is this, — Whether, the paper writing purporting to be the last will and testament of Thomas Jamison, deceased, a true copy of which is before you, is, or is not, his last will and testament. That issue brings up the question of his capacity to make a will. The statute law of this state declares that any person of the age of twenty-one years, or upward, of sound and disposing mind andmemory, married women excepted, may make a will.
What is the meaning of the terms employed in our law, "a sound disposing mind and memory?" — and how is the question to be decided?
This question, it seems to me can not be properly determined by any metaphysical theory that we know of, for these are mainly mere theoretical speculations, and are very difficult of comprehension by the common mind, uneducated as it is in the subtleties and niceties of what is called moral philosophy. Nor can it be settled by conjecture, or the mere opinions of the witnesses.
On the contrary, the question is to be decided solely, andonly, by the facts which the testimony in the case discloses. You, gentlemen, are special jurors, carefully selected by the parties. And in considering these facts, you are imperatively called upon, as men of common sense, to exercise your best judgment in deciding the issue before you.
Medical witnesses, however well educated and however well acquainted with the anatomy of the body, and with man's physical condition, are, nevertheless unable to throw much light on the nature of the mind, or the mode of its operations.
What is mind? This is a question of difficult, if not impossible, solution. We know better what it is not, than what it really is in its essential nature. It may be said to be, the intellectual or intelligent power in man, which conceives, reflects, reasons, and judges. It is the thinking principle, — and it would seem to be, the great and essential element of man's spiritual nature. The brain is a pulpy *Page 120 
mass, with innumerable little threads running through it, called nerves, and extending thence, like electric wires, to every part of the body.
But let me say to you in passing, that the brain is not the mind, — nor does any other organ or all the other organs of the body together, constitute the mind.
Revelation teaches, if it teaches anything, that the mind in itself, apart from its external manifestations, is a vital, living, substantial, and immortal entity, and that like life, it is the special endowment or gift of God.
The brain and the other organs of the body, together with the blood, the viscera, the nervous fluids, and the nervous fibres are but the instruments by and through which the mind operates and manifests itself to others, and to the external world around it.
We often say, that a man has lost his mind — but this is not strictly so. It is but the appearance, and not the actual reality, — the mind exists, and will continue to exist forever.
But the machinery and the operations of the mind, may become deranged, so that the mind can no longer manifest truly its thoughts, its wishes, its will, or purposes.
You will, however, gentlemen, in dealing with this case, divest your minds of all metaphysical notions — all mere theories — and confine your attention exclusively to the facts established by the testimony: because, for ail the purposes of this life, we deal with the mind, and judge of its strength or weakness, its wisdom or folly, its sanity or imbecility, its soundness or unsoundness, according to its manifestations to us and others, in the affairs and business of this world.
For all the interests and purposes of this transitory life, the utmost scope of man's mental vision is confined to external manifestations lying within the domain of nature. — God, who is the infinite wisdom, who looks upon the heart, and reads the very thoughts of men, judges, doubtless, by an infinitely perfect and infallible rule. But man cannot; for he has nothing else, but the external manifestations *Page 121 
of the mind, to enlighten him upon the question of its capacity.
It is therefore to the words, the conversations, the appearance, the acts and doings, the conduct and behavior of the man we are to look to ascertain the state of his mind; these alone, are to us, the external, visible and natural signs, or indications, of his mental condition. And, therefore, in this case, as in all other cases of like nature, the question of capacity must be determined from the facts and circumstances disclosed, and established by the evidence. In examining and weighing that evidence, you will carefully consider the character of the several witnesses, for veracity and integrity, — their bias, on the one side, or on the other, if any, — their intelligence and judgment, and their respective opportunities and powers of observation. And here, it is but proper I should say to you, that the law makes a distinction between the subscribing witnesses to the Will, and other witnesses. The subscribing witnesses being placed by the law around the testator, at the time of the execution of his will, for the special purpose, among others, of ascertaining and judging of his capacity, they are permitted to testify as to the opinion they formed at the time, of the condition of his mind, — whether it was sound or unsound. And if they are persons of intelligence and veracity their opinions are always entitled to great weight with the jury. Other witnesses may testify to his behavior, his conduct, and conversations, his appearance, and to particular facts, tending to throw light on the state of his mind, and from which its condition can be fairly inferred, — but they can not testify to their opinion merely, of his capacity, without also stating the facts upon which that opinion is founded; and if the facts do not fully and clearly warrant that opinion, the opinion must go for nothing, for it is the fact, and not the opinion, upon which you must rely, in forming your judgment.
Medical witnesses may also testify as to the effect of disease on the mind, and their opinions on the question of mental capacity may be given in evidence, and are in many *Page 122 
instances, entitled to consideration and respect. But the value and weight of such testimony, must necessarily depend upon the professional character and standing of the witness. If he be a person of more than ordinary intelligence and learning in his profession, of undoubted sobriety and correctness of judgment, and of great experience, in regard to diseases affecting the mind, his opinions are justly entitled to the respectful consideration of the jury. But if the medical witness be a person of small learning and experience, in regard to diseases affecting the mind, or is a man of crude and visionary notions or theories, his opinions are entitled to no weight whatever.
In this case, it is very apparent that there exists considerable conflict between the views and opinions expressed by the several medical gentlemen who have been examined; and as the jury, with their limited and imperfect knowledge on the subject, can not safely undertake to decide between them, or to reconcile this conflict, their opinions are entitled to but little, if any weight. I now recur to the question — What is meant by "sound and disposing mind and memory?"
And here, I may remark, generally that there are evidently many varying grades of mental capacity — ranging from weak to strong — from the lowest to the highest degree of intelligence.
Intellectual feebleness alone, or mere weakness of the understanding, whether this condition of the mind be natural, or the result of an injury, or of disease, does not disqualify a person from making a valid will.
A partial failure of mind or memory, that is to say, even a failure of mind or memory, to a considerable extent, whether it arise from an attack of apolexy or a paralysis, or from any other cause, is not, in itself, sufficient ground for setting aside a will, if there still remains sufficient mind and memory to enable the testator to comprehend and understand what he is about, or what he is doing. If he is able to understand that he is disposing of his estate by his will, and to whom he is disposing of it, however weak his *Page 123 
intellect may be, he is able and competent to make a valid will. And hence, the courts never undertake to measure the size, the degree, or the extent, of a man's understanding or capacity; nor do they ever inquire into the wisdom or the folly, of the dispositions which he may have made of his estate.
The question is not so much as to the degree of mind or memory possessed by the testator, as this: Had he sufficient mind and memory? Had he a disposing mind and memory? Was he capable of recollecting what property he was disposing of, and to whom he was disposing of it? In a word, were his mind and memory sufficiently sound to enable him to know, and understand, the business in which he was engaged, at the time when he executed his will?
In the case of Chandler et al. v. Ferris, decided by this court in the year 1834, Chief Justice, Thomas Clayton, after stating the case and reviewing the evidence, instructed the jury, "that if they were of opinion from the evidence that the testator was capable of exercising thought, and judgment, and reflection — if he knew what he was about, and had memory and judgment — his will could not be invalidated." 1 Harr. 464.
In the case of Masten v. Anderson et al., decided in 1836, Chief Justice, Thomas Clayton, charged the jury, that if the testator understood that he was making a will, and had mind enough to comprehend what was implied in that act, it was sufficient, and the will should stand. 2 Harr. 381.
In the case of Sutton v. Sutton et al., decided in this court in the year 1854, Chief Justice, Harrington, charged the jury, that testable capacity on the part of the testator, Sutton, "amounted to nothing more than a knowledge of what he was about, and how he was disposing of his property, and the purpose so to do it." 5 Harr.
461.
In considering and determining the question of capacity, the time when the will was executed, is the material point to which the jury must look, to ascertain the state and condition of the testator's mind. For, although he may have *Page 124 
been incapable at any time before, or after that period, yet, if he had sufficient capacity at the time when the will was executed, his prior or subsequent incapacity, amounts to nothing and the will must stand.
The question, therefore, gentlemen, which you are now called upon to decide, lies within a very narrow compass. It is simply this: Whether the testator, Thomas Jamison, on the third day of June, A. D. 1864, at the time when the will, now in issue before you, was executed by him, had sufficient mental capacity, that is, mind and memory, to make a valid will ?
The presumption of law is in favor of his capacity; the burden of showing want of capacity rests on those who oppose the will; and it is incumbent on them to show such incapacity, by satisfactory proof.
If, therefore, you should be satisfied from the evidence, that the mind and memory of the testator, at the time when he executed his will of the third of June, 1864, were not sufficiently sound to enable him to know, and understand, what he was about, or what he was doing, your verdict should be against the will.
But if, on the contrary, you should be satisfied from the evidence, that the mind and memory of the testator, at the time when he executed his will of the third of June, 1864, were sufficiently sound to enable him to exercise thought, reflection and judgment, and to know and understand what he was about, or what he was doing, then his will ought to stand, and your verdict should be in favor of its validity.
After a day and night's deliberation, the jury being unable to agree upon a verdict, were discharged by the court.